PER CURIAM.
Defendant appeals his sentence imposed pursuant to section 775.084, Florida Statutes (1989). We affirm the trial court’s classification of defendant as a habitual felony offender. In State v. Barnes, 595 So.2d 22 (Fla.1992), the supreme court held that section 775.084(1)(a)1, Florida Statutes (Supp.1988), does not require the prior predicate felonies supporting the habitual felony offender classification to be sequential. We discern no meaningful distinction in this regard between the 1988 statute at issue in Barnes and the version under which defendant was sentenced.
We do, however, reverse the enhanced sentence defendant received as a result of his classification as a habitual felony offender. In Burdick v. State, 594 So.2d 267 (Fla.1992), the supreme court held that sentencing under section 775.084(4)(a)(1), Florida Statutes (Supp.1988), is permissive, rather than mandatory. Because the trial court thought that a life sentence was mandatory under the statute, we reverse defendant’s sentence and remand for reconsideration in light of Burdick.
Affirmed in part, reversed in part, and remanded with instructions.
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.